Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 This office action is in response to the RCE filed on 01/26/2021. 
The information disclosure statement/s (IDS/s) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Applicant has amended claims 2, 3, 5, 6, 8, 9, 13-15, 17 & 21-23 and has canceled claims 18-20.
The drawings filed on 06/06/2018 are objected.
Claims 1-17 and 21-23 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 
37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been re-opened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been received and entered in the case.  

Applicant’s amendment is considered below. 
The indicated allowability of claims 21-23 have been withdrawn, since the scope of the 
claims have been changed in the amendment filed 01/26/2021 and in view of the newly discovered reference(s) to Huang et al. (U.S. 2010/0327777 B2) in view of Krakauer et al. (U.S. 5,617,283 A1).   A  Rejection based on the newly cited reference(s) are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in claims 21-23. The body diode of transistor 124 on figure 1; the body diodes of transistors 124, 308, 312 and 328 on fig. 3; the body diodes of 124, 308, 312, 328 and 404 are not marked or identified by a number, letter or any other characters.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an  application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant  to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objection
Claim 21 is objected to because of the following informalities:  It appears that “body” 
should be “body diode”.  Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the  invention.

In re to claim 22, Claim 22 recites “an inverter coupled to the first gate”.  According to the specification transistor 124 is the first transistor (i.e. see p. [0028]), therefore, the first gate is the gate of transistor 124.  None of the drawings show that an inverter coupled to the first gate (i.e. the gate of 124).  In addition, the claim recites a second, a third and a fourth transistors.  However, there is no clear indications either on the drawings or specification as to which transistor is, a third and a fourth transistor.  Therefore, it is unclear to the Examiner if claim 22 is in error or if it is claiming something that is not supported by the specification, rendering the 
In re to claim 23, Claim 23 recites “a resistor: having a first terminal and a second terminal, the first terminal coupled to the second source; and a gate driver coupled to the first terminal and to the second terminal”.  However, there is no clear indications either on the drawings or specification to the limitation “the first terminal coupled to the second source; and a gate driver coupled to the first terminal and to the second terminal”.  Therefore, it is unclear to the Examiner if claim 23 is in error or if it is claiming something that is not supported by the specification, rendering the scope of claim 22 unclear. For examination purpose, the resistor will be interpreted to mean resistor R3. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and 102( a)(2) as being anticipated by Huang et al. (U.S. 2010/0327777 B2).

In re to claim 21, Huang et al. disclose a circuit (i.e. fig. 2) comprising: a first transistor (i.e. Q5): having a first source, a first drain, a first gate, and a first body (i.e. the source, drain, gate and D7 of Q5), the first source configured to receive a supply voltage (i.e. 102), the first gate configured to receive at least one control signal (i.e. control signal from 206), and the first body (i.e. D7) coupled to the first drain (i.e. Drain of Q5); and a second transistor (i.e. Q7): having a second source, a second drain, a second gate, and a second body (i.e. the source, drain, gate and D5 of Q7), the second drain coupled to the first drain (i.e. the drains of Q5 and Q7 are coupled, note that all elements in a circuit are interpreted as coupled to each other), the second gate coupled to the second source (i.e. the gate and source of Q5 are coupled), and the second gate coupled to the second body (i.e. the gate and D5 are coupled, see fig. 2 and ps. [0019-0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 22 & 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Huang et al. (U.S. 2010/0327777 B2) in view of Krakauer et al. (U.S. 5,617,283 A1).  

In re to claim 22, Huang et al. disclose the circuit (i.e. fig. 2) of claim 21.  Except, Huang et al.  fail to explicitly disclose that further comprising: an inverter coupled to the first gate; a series connected diode stack coupled to the second transistor; a third transistor coupled to the diode stack, and to the first source; and a fourth transistor coupled to the second source and to the 
In re to claim 23, Huang et al. disclose the circuit (i.e. fig. 2) of claim 21.  Except, Huang et al.  fail to explicitly disclose that further comprising: a resistor: having a first terminal and a second terminal, the first terminal coupled to the second source; and a gate driver coupled to the first terminal and to the second terminal.  However, Krakauer et al. teach that a resistor; having a first terminal and a second terminal (i.e. 22, fig. 1), the first terminal coupled to the second source; and a gate driver coupled to the first terminal and to the second terminal (i.e. all the elements in a circuit as interpreted as coupled to each other).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the circuit of Huang et al. by incorporating the resistor in order to enhance the electrostatic discharge protection clamping in the circuit as taught by Krakauer et al.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, .
Allowable Subject Matter
Claims 1-17 are allowed over the art of record. 
The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “The voltage clamp circuit configured to: receive the at least one control signal; in response to determining that the at least one control signal has a first value, set a clamp voltage to a first voltage value; and in response to determining that the at least one control signal has a second value, set the clamp voltage to a second voltage value”.
In re to claim 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the voltage clamp circuit configured to: receive the at least one control signal; and in response to determining that the at least one control signal has a first value, set the clamp voltage to a first voltage value; and in response to determining that the at least one control signal has a second value, set the clamp voltage to a second voltage value”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-12, claims 2-12 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 14-17, claims 14-17 depend from claim 13, thus are also allowed for the same reasons provided above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/YEMANE MEHARI/Primary Examiner, Art Unit 2839